MEMORANDUM **
Hazoor A. Khan, a former employee of the United States Department of Agriculture, appeals from the district court’s order denying his motion for relief from judgment in his action alleging national origin discrimination. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of a Federal Rule of Civil Procedure 60(b) motion. See Wilson v. City of San Jose, 111 F.3d 688, 691 (9th Cir.1997). We affirm.
The district court acted within its discretion by determining that Kharis former attorney’s decision to file a non-opposition to defendants’ motion for summary judgment was neither a mistake nor an extraordinary circumstance justifying relief from judgment. See Casey v. Albertson’s Inc., 362 F.3d 1254, 1260 (9th Cir.2004), cert. denied, 543 U.S. 870, 125 S.Ct. 108, 160 L.Ed.2d 118 (2004) (“As a general rule, parties are bound by the actions of their lawyers ... ”); Allmerica Fin. Life Ins. & Annuity Co. v. Llewellyn, 139 F.3d 664, 666 (9th Cir.1997) (holding that neither ignorance nor carelessness on the part of the litigant or his attorney provides grounds for relief under Rule 60(b)(1) or 60(b)(6)).
Khan’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.